Opinion issued March 8, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00078-CV
____________

RIVER CITY PAPER, INC., Appellant

V.

SUMMERS GROUP, INC., Appellee



On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2004-60928



MEMORANDUM OPINION
	Appellant, River City Paper, Inc., has filed an unopposed motion to dismiss its
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss the
appeal.  Tex. R. App. P. 42.1(a)(1).
	We overrule all other pending motions in this appeal as moot and direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.